Citation Nr: 0936319	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
right upper extremity disability, claimed as torn ligaments 
of the right arm and shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1956 to April 
1959 and from May 1959 to November 1961.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is of 
record.

For the reasons stated below, the issue of entitlement to 
service connection for torn ligaments of the right arm and 
shoulder is reopened and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2005, the Board determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for right upper extremity disability, claimed as 
torn ligaments of the right arm and shoulder.  
 
2.  The evidence received since the July 2005 Board decision 
is both new and material and raises a reasonable possibility 
of substantiating the claim of service connection for right 
upper extremity disability, claimed as torn ligaments of the 
right arm and shoulder.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision that denied service 
connection right upper extremity disability, claimed as torn 
ligaments of the right arm and shoulder, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  

2.  The evidence received since the July 2005 Board decision 
is new and material, and the requirements to reopen a claim 
of entitlement to service connection for right upper 
extremity disability, claimed as torn ligaments of the right 
arm and shoulder, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the law does not preclude 
the Board from adjudicating this portion of the Veteran's 
claim.  This is so because the Board is taking action 
favorable to the Veteran by reopening the claim of service 
connection for torn ligaments to the right arm and shoulder.  
A decision at this point poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  


However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In April 1997, the Veteran filed a claim for service 
connection for torn ligaments in the right arm and shoulder.  
The evidence of record at that time was comprised of his 
service treatment records, a private medical examination from 
August 1968, a hospital discharge summary from June 1968, a 
transcript from a RO hearing in March 1970, and VA 
examinations from December 1969 (including X-rays) and 
February 1998.  

The RO denied the claim in March 1998 on the basis that 
neither the service treatment records nor his post-service 
treatment records indicated the presence of a right shoulder 
disorder.  He did not appeal the RO's decision and the 
decision became final one year later.  

In January 1999, the Veteran filed a new claim for service 
connection for torn ligaments of the right arm and shoulder.  
In support of this claim, the Veteran submitted private 
treatment records from July and August 1998.  The record was 
also supplemented by VA treatment records from October 1998 
to October 2004, which included a magnetic resonance imaging 
test (MRI) of the right shoulder, and VA examinations from 
May 2001, July 2003 and October 2004.  The record also 
included a hearing before the Board in May 2003.

The Board denied the claim in July 2005 on the basis that 
neither the service treatment records nor his post-service 
treatment records indicated the presence of a chronic right 
shoulder disorder.  There was no appeal of this determination 
and it became final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).  

In June 2006, the Veteran filed a claim to reopen.  The Board 
finds that new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for torn 
ligaments in the right arm and shoulder.  Specifically, a MRI 
from May 2006 indicated that the findings were "suspicious 
for a full thickness tear or near full thickness tear of the 
supraspinatus tendon."  Other evidence in the imaging 
indicated a probable chronic avulsion.  

Moreover, the new evidence also includes a treatment note 
from a VA orthopedist, who diagnosed acromioclavicular joint 
osteoarthritis as well as early humeral arthritis.  He also 
noted that the MRI imaging from May 2006 confirmed a 
supraspinatus rotator cuff tear. 

The Veteran's previous claims were denied partially on the 
basis that the evidence did not indicate a current disorder.  
Since that time, however, evidence has been associated with 
the claims file that is new, in that it has not been 
previously considered in support of this claim.  
Additionally, since this evidence establishes the presence of 
a current shoulder disorder, it relates to an unestablished 
fact necessary to support his claim for service connection.  
Therefore, the Board concludes that new and material evidence 
has been submitted and the claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for right upper 
extremity disability, claimed as torn ligaments of the right 
arm and shoulder, and the claim is reopened.  The appeal is 
granted to this extent.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.326(a) (2008).

In this case, the Veteran's service treatment records 
indicate that in September 1958, he injured his right 
shoulder while playing football.  X-rays were negative for 
fracture, although he exhibited tenderness in the 
acromioclavicular area.  

Although the evidence does not indicate the presence of a 
right shoulder disorder for many years after active duty, a 
VA evaluation note in May 2006 indicated mild to moderate 
degenerative changes of the glenohumeral articulation.  Some 
irregularity at the insertion of the rotator cuff was also 
observed that which "probably relates to chronic avulsion."

Additionally, an MRI performed in June 2006 indicated 
characteristics that were suspicious for a full or near full 
thickness tear of the supraspinatus tendon.  The MRI also 
observed an osseous excrescence that probably relates to 
chronic avulsion.  

In response to these evaluations, the Veteran was also 
examined by an orthopedic specialist in September 2006, who 
diagnosed acromioclavicular joint osteoarthritis as well as 
early humeral arthritis.  The specialist also observed, via 
the June 2006 MRI, the supraspinatus rotator cuff tear.  

Thus, since the Veteran has a current disorder to his right 
shoulder that may possibly be related to an injury that 
occurred while on active duty, the Board concludes that a VA 
examination and opinion is necessary for the proper 
adjudication of the issue.

Accordingly, the case is REMANDED for the following action:

1. The RO should acquire records of 
treatment of the Veteran's right shoulder 
dated from February 2007 to the present 
time from the VAMC in Nashville, 
Tennessee, and associate them with the 
claims folder.

2.  The RO should schedule the Veteran for 
an examination to determine the nature, 
extent, and etiology of his right shoulder 
disorder.  The claims folder must be made 
available to the examiner in conjunction 
with the examination, and the examiner 
must note in the examination report that 
he/she had an opportunity to review the 
file.  All indicated studies should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

For any right shoulder disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to active service.  Any 
opinions provided by the examiner should 
be supported by a thorough discussion of 
the reasoning and basis for his or her 
opinion.  

3.  Following the completion of the above, 
the RO should re-adjudicate the issue of 
entitlement to service connection for torn 
ligaments of the right arm and shoulder.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


